Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8, 11, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, in line 4 the language “with indentation are provided for in particular on an attachment side” is unclear.  Revision is required to provide clarity to the claim.  
Claims 3-8 are rejected for being dependent upon a rejected base claim.  
Regarding claim 11, in line 2 the language “one or exactly one” is unclear.  Revision is required to provide clarity to the claims.  
 Claim 15 recites the limitation "the aforementioned motor vehicle latch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Revision is required to provide clarity to the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitoshi (JP 2003214008 A).
Regarding claim 1, Hitoshi teaches a motor vehicle latch (1) with a locking mechanism comprising a catch (2) and a pawl for catching of the catch (2) and a housing (4) with an inlet slot for a latch holder which can go through the inlet slot into the housing in the event of closure of a door or flap and can be held there by the locking mechanism in such a way that the door or flap cannot open in an unscheduled manner (para. 0011), whereby the housing demonstrates a cover (12) on a side of the housing with the inlet slot which is attached to the housing with the aid of a positive connection produced by suspension (fig. 6).
Regarding claim 9, Hitoshi teaches the motor vehicle latch in accordance with claim 1, wherein the housing (4) and the cover (12) are created in such a way that only a single step of suspension of the cover onto the housing (fig. 6) up to an envisaged mounting position of the cover (fig. 1) is sufficient for complete mounting of the cover to the housing.  

Regarding claim 13, Hitoshi teaches the motor vehicle latch in accordance with claim 1, wherein the cover (12) surrounds the inlet slot completely on the housing side (fig. 1), in particular in a U-shape (inlet section of the cover is a U-Shape) and/or the housing side is orientated orthogonally to the latch plate.  
Regarding claim 14, Hitoshi teaches the motor vehicle latch in accordance with claim 1, wherein an external side of the cover (12) demonstrates a bridge (14) as an interface surface for a neighboring piece of sheet metal of a door or flap (second seal 14 seals against door).  
Regarding claim 15, Hitoshi teaches a mounting procedure for a motor vehicle latch, in particular the aforementioned motor vehicle latch in accordance with the invention with a locking mechanism comprising a catch (2) and a pawl for catching the catch and a housing (4) with an inlet slot for a latch holder which can go through the inlet slot into the housing in the event of closure of a door or flap and can be held there by the locking mechanism in such a way that the door or flap cannot open in an unscheduled manner (para. 0011), whereby a cover (12) on a housing side is suspended with the inlet slot for production of a positive connection between the cover and the housing (fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi (JP 2003214008 A) in view of Godard (FR 2923249 A1).
Regarding claim 2, Hitoshi teaches the motor vehicle latch in accordance with claim 1, however Hitoshi does not teach wherein one or exactly two sliding rails with indentation in particular on the housing side and/or one or exactly two grooves with indentation for suspension on the sliding rails with indentation are provided for in particular on an attachment side of the cover for production of the positive connection.
Godard teaches an attachment method for a similar lock device wherein one or exactly two sliding rails (8) with indentation in particular on the housing (1) side and/or one or exactly two grooves (3) with indentation for suspension on the sliding rails (8) with indentation are provided for in particular on an attachment side of the cover for production of the positive connection.
It would have been obvious to one of ordinary skill in the art to substitute the attachment method of Godard with the attachment method used by Hitoshi in order to provide a more universal joint between two members as identified by Godard.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Regarding claim 3, Hitoshi in view of Godard teaches the motor vehicle latch in accordance with claim 2, Godard further teaches wherein the sliding rail (8) and/or the groove (3) are oriented orthogonally to a latch plate (face of housing 1) of the motor vehicle.  
Regarding claim 4, Hitoshi in view of Godard teaches the motor vehicle latch in accordance with claim 2, Godard further teaches wherein the sliding rail (8) is a full body with a closed contour above a surface on which the sliding rail is arranged. 

Regarding claim 6, Hitoshi in view of Godard teaches the motor vehicle latch in accordance with claim 2, wherein the length of the sliding rail and/or the groove is at least 35% of the extension of the inlet slot orthogonally to the latch plate.  
While this is not explicitly taught by Hitoshi or Godard due to the combination of references each including one of the sliding rail/groove and the inlet slot which does not allow to scale the parts for size, the length of the rail can easily be adapted to support the part that is being attached and does not provide patentable significance.  This ruling was upheld in case law supporting the change of size/proportion In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claim 7, Hitoshi in view of Godard teaches the motor vehicle latch in accordance with claim 2, Godard further teaches wherein the sliding rail (8) and/or the groove (3) demonstrate a T-shape cross section.  (The cross section of the sliding rail 8 is being interpreted as a T-shape, even though a recess is cut out of the T the general cross section is still a T-shape.)  
Regarding claim 8, Hitoshi in view of Godard teaches the motor vehicle latch in accordance with claim 7, Godard further teaches wherein an I-shaped stem (annotated fig. 1) of the T-shape in the cross section demonstrates the same breadth or fundamentally the same breadth as a wing (annotated fig. 1) protruding orthogonally to the I-shaped stem, in particular two horizontally protruding wings (annotated fig. 1).  

    PNG
    media_image1.png
    122
    189
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 11, Hitoshi teaches the motor vehicle latch in accordance with claim 1, but does not teach wherein one ramp is envisaged in particular on the housing side for the catching connection of the cover.  
Godard teaches an attachment method for a similar automotive latch wherein one ramp is envisaged in particular on the housing side for the catching connection of the cover (annotated fig. 2).  

    PNG
    media_image2.png
    183
    224
    media_image2.png
    Greyscale

Annotated Fig. 2
It would have been obvious to one of ordinary skill in the art to combine the ramp of Godard with the motor vehicle latch of Hitoshi to provide a more positive connection of the cover as identified by Godard.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art


    PNG
    media_image3.png
    133
    194
    media_image3.png
    Greyscale

Annotated Figure 3
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675